
	
		I
		111th CONGRESS
		1st Session
		H. R. 1461
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. George Miller of
			 California (for himself, Mr.
			 Tierney, Mr. Grijalva,
			 Ms. Clarke,
			 Mr. Hare, Mr. Davis of Illinois,
			 Mr. Andrews, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the National Labor Relations Act to apply the
		  protections of the Act to teaching and research assistants.
	
	
		1.Short titleThis Act may be cited as the
			 Teaching and Research Assistant
			 Collective Bargaining Rights Act.
		2.DefinitionSection 2(3) of the National Labor Relations
			 Act (29 U.S.C. 152(3)) is amended—
			(1)by striking (3) and
			 inserting (3)(A); and
			(2)by adding at the end the following:
				
					(B)The term employee includes a
				student enrolled at an institution of higher education (as defined in section
				101 or 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002), other
				than an institution of a State or political subdivision) who is performing work
				for remuneration at the direction of the institution, whether or not the work
				relates to the student’s course of
				study.
					.
			
